People ex rel. Clement v Brann (2021 NY Slip Op 08199)





People ex rel. Clement v Brann


2021 NY Slip Op 08199


Decided on February 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
PAUL WOOTEN, JJ.


2021-01228

[*1]The People of the State of New York, ex rel. Olivia C. Clement, on behalf of Hector Soto, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Mallory Harwood and Olivia C. Clement, pro se, of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Alexander Fumelli and Morrie I. Kleinbart of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Hector Soto upon his own recognizance upon Richmond County Docket No. 490-2021RI
ADJUDGED that the writ is dismissed, without costs or disbursements.
The bail determination of the Supreme Court, Richmond County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
The petitioner's remaining contentions are without merit.
DILLON, J.P., AUSTIN, BARROS and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court